DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 8 recite “the grille” at the end of the claim which is indefinite as claim 1 from which the claims depend recites “a grille or grating” in line 2, it is unclear whether the grille is required or if a grating is sufficient to meet the limitations. 
Claim 7 is rejected to on the basis of its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (UK Patent Publication GB2107443A).

Regarding claim 1, Jenkins discloses a back-plate (2, 3, figs 2, 3) for a cooling machine in a reefer container with a fan grille, wherein a grille (3, formed by holed 7, fig 3) defines a section formed integral with the back-plate.

Regarding claim 2, Jenkins further discloses wherein the grille (3) defined in the back-plate comprises layers of fibreglass forming the back-plate (page 2, lines 54-55).

Regarding claim 3, Jenkins further discloses wherein the grille surrounds holes (7). The limitation of “provided by drilling, cutting or another suitable machining of the back-plate after casting” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 9, Jenkins further discloses wherein the grille (3) is provided at an upper part of the back-plate (see annotated fig 2 below). 

    PNG
    media_image1.png
    821
    301
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1 above, and further in view of Vanberg et al. (U.S. Patent Publication No. 2019/0178590, “Vanberg”).

Regarding claim 4, Jenkins discloses all previous claim limitations. However, Jenkins does not explicitly disclose wherein the grille or grating is provided by a mesh structure having different mesh sizes. Vanberg, however, discloses a grille (247, fig 2b) is provided by a mesh structure having different mesh sizes (see annotated fig 2b below). Vanberg teaches that this configuration acts as a finger guard (¶0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jenkins to provide the mesh structure of Vanberg in order to allow for optimal airflow while also providing protection for the user.

    PNG
    media_image2.png
    481
    647
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Jenkins and Vanberg discloses all previous claim limitations. Jenkins, as modified, further discloses wherein the grille (247, Vanberg) is provided with a more dense mesh structure  in one or more local areas compared to a remaining part of the mesh of the grille (see annotated fig 2b below).

    PNG
    media_image3.png
    481
    647
    media_image3.png
    Greyscale

Regarding claim 6, the combination of Jenkins and Vanberg discloses all previous claim limitations. Jenkins, as modified, further discloses wherein the one or more local areas extends at least partly aligned with a fan (as can be seen in annotated fig 2b above, Vanberg). 


Regarding claim 7, the combination of Jenkins and Vanberg discloses all previous claim limitations. Jenkins, as modified, further discloses wherein the one or more local areas extends longer in a width direction than in a height direction of the grille (at least ion the area shown below in annotated fig 2b).


    PNG
    media_image4.png
    481
    647
    media_image4.png
    Greyscale


Regarding claim 8, the combination of Jenkins and Vanberg discloses all previous claim limitations. Jenkins, as modified, further discloses wherein the local areas are positioned symmetrical in relation to a vertical axis through a centre of the grille (as evident in fig 2b of Vanberg).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763